Name: Commission Regulation (EEC) No 2883/84 of 12 October 1984 fixing the amounts of the production levies in the sugar sector for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 272/20 Official Journal of the European Communities 13 . 10 . 84 COMMISSION REGULATION (EEC) No 2883/84 of 12 October 1984 fixing the amounts of the production levies in the sugar sector for the 1983/84 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 28 (7) thereof, Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector (3), as last amended by Regulation (EEC) No 2682/84 (4), provides that the basic produc ­ tion levy and the B levy on sugar and isoglucose shall be fixed before 15 October in respect of the preceding marketing year ; Whereas Council Regulation (EEC) No 1 587/83 (^ increased, for the 1983/84 marketing year, the maximum amount referred to in the first indent of the second subparagraph of Article 28 (4) of Regulation (EEC) No 1785/81 to 37,5 % of the intervention price for white sugar ; Whereas the estimated total loss recorded in accord ­ ance with Article 28 ( 1 ) and (2) of Regulation (EEC) No 1785/81 necessitates the retention, in respect of the amounts of the production levies applicable for the 1983/84 marketing year, of the maximum amounts referred to in Article 28 of the said Regulation adjusted, where applicable, by Regulation (EEC) No 1587/83 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The amounts of the production levies in the sugar sector for the 1983/84 marketing year are hereby fixed as follows : (a) 1,0694 ECU per 100 kilograms of white sugar as the basic production levy on A sugar and B sugar ; (b) 20,0513 ECU per 100 kilograms of white sugar as the B levy on B sugar ; (c) 0,4386 ECU per 100 kilograms of dry matter as the basic production levy on A isoglucose and B isoglucose ; (d) 8,2590 ECU per 100 kilograms of dry matter as the B levy on B isoglucose . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 October 1984. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 177, 1 . 7 . 1981 , p. 4. ( 2) OJ No L 74, 18 . 3 . 1982, p. 1 . ( 3 ) OJ No L 158 , 9 . 6 . 1982, p. 17 . (4) OJ No L 254, 22 . 9 . 1984, p . 9 . O OJ No L 163 , 22 . 6 . 1983 , p . 35 .